TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00773-CR



                                Deshawn Latral Yates, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
    NO. D-13-0194-SB, THE HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In an open plea to the court, appellant Deshawn Latral Yates pleaded guilty and

judicially confessed to the offense of evading detention. See Tex. Penal Code § 38.04(a). After

hearing evidence, the trial court assessed appellant’s punishment at 270 days in a state jail

facility. See id. § 38.04(b)(1)(A) (offense is state jail felony if defendant previously convicted of

evading detention).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988).
                  Counsel has represented to the Court that he provided copies of the motion and brief

to appellant and advised him of his right to examine the appellate record and to file a pro se brief.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. No pro se brief or other written response

has been filed.

                  We have conducted an independent review of the record, including appellate

counsel’s brief and the record of the plea proceedings, and find no reversible error. See Anders,
386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We agree with counsel that the record presents no arguably meritorious grounds for

review and the appeal is frivolous. Counsel’s motion to withdraw is granted. The judgment of

conviction is affirmed.



                                                __________________________________________
                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 12, 2014

Do Not Publish




                                                   2